Title: From Alexander Hamilton to Jeremiah Wadsworth, 3 September 1793
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



Philada. Sept 3rd. 1793
My dear Wadsworth

Shortly after I came into Office I remember your having told me that Glauback (whom you represented as a worthless and ungrateful fellow) was indebted to General Greenes estate, I think for money lent him, and that it was your intention to endeavour to effect a purchase of his public claim & allowing him some part of it for his immediate ⟨necessities⟩ letting the residue be an indemnifi⟨cation – – – estate⟩ or in other words go to the ⟨– – – –⟩ that he would ⟨– – – – – – –⟩ something to the ⟨– – – – – – – –⟩ you left the City that you had left the business in charge with Flint.
The ⟨purchase⟩ of the claim was afterwards made through a ⟨second⟩ hand and it appears in fact that Mrs Greene has had the benefit of it.
Fraunces lately a Clerk in my Department prompted partly by resentment and partly I believe by some political enemies gives out that I assisted in this affair as a speculation and to prove it shews the draft of a power for assigning the claim with some corrections which are said to be in my hand writing.
Whether this be so or not, I really do not now recollect, but I think it very possible, that having understood the matter in the light I have stated from you and viewing the transaction ⟨– – –⟩ to eye from my regard to Mrs Greene ⟨– – – –⟩ a power having been ⟨–⟩ to me ⟨– – – –⟩ it would be ⟨– – – – – – – – – – –⟩ some ⟨– – – – – – – – – –⟩ with precision the course of the transaction as it stands in your recollection particularly what passed between you and myself in the first instance. If not inconvenient to you I should even be glad that you would attest to it.
Yrs Affectly

AH
Jereh Wadsworth Esqr

